Citation Nr: 1132168	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-36 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for polymorphous light eruption of the vesicular type and the residuals of basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO continued the prior rating of 10 percent for "polymorphous light eruption, vesicular type with depigmentation" and denied a claim for service connection for basal cell carcinoma.  

In March 2009, the Montgomery, Alabama RO granted service connection for basal cell carcinoma as secondary to service-connected polymorphous light eruption, effective March 21, 2005.  The residuals of the basal cell carcinoma are now considered part of the original increased rating claim and the Board will consider it on appeal.  


FINDING OF FACT

The polymorphous light eruption of the vesicular type and the residuals of basal cell carcinoma affected greater than 5 percent, but less than 20 percent of the total body; affected less than 5 percent of exposed areas; and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more.  


CONCLUSION OF LAW

The criteria for a rating in excess of a 10 percent rating are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, DC 7800, 7806, 7818, 7828 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In a March 2005 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

The Veteran was not informed of the process by which effective dates and disability ratings are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As discussed below, the Board finds that the evidence of record does not support an increased rating for the claim on appeal.  In light of this denial, no effective date will be assigned.  The Board finds that there can be no possibility of any prejudice to the appellant in proceeding with the issuance of a final decision of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, the September 2007 statement of the case and March 2009 supplemental statement of the case informed him of the relevant diagnostic codes.  The Board finds the Veteran has received adequate notice regarding his increased rating claim.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  All available medical records have been associated with the file.  The Veteran has received two VA examinations in conjunction with his claim.  The duties to notify and assist have been met.  

II. Legal Criteria 

      A.  Disability evaluations in general 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2010).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).  

In exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2010).  Under Thun v. Peake, 22 Vet App 111 (2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  If not, the evaluation is adequate; there is no need to proceed to the next step.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

      B. Rating the skin 

Effective October 23, 2008 and during the pendency of this appeal, the rating codes of the skin changed under 38 C.F.R. § 4.118.  See 38 C.F.R. § 4.118, DC 7800 (2007); 38 C.F.R. § 4.118, DC 7800 (2010).  However, the amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800-05 (2010).  In the present case, the amended regulations are not applicable, since VA received the Veteran's claim in March 2005.  

DC 7800 provides that a skin disorder with one characteristic of disfigurement (see below) of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  

Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.  
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  
Surface contour of scar is elevated or depressed on palpation.  
Scar is adherent to underlying tissue.  
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Note (2) to DC 7800 addresses eye problems.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118.  

Note (4) instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this DC.  Note (5) indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.  

Under DC 7806, for dermatitis or eczema, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires that more than 40 percent of the entire body or more than  percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2010).  

DC 7806 also provides for the disability to be rated as disfigurement of the head, face, or neck (DC 7800); or as scars (DC 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  DCs 7801-7805 deal with large scars that appear on places other than the head, face and neck; that are unstable and painful; and other effects not rated (a catchall).  

Malignant skin neoplasms under DC 7818 are rated under DC 7800 or 7801-05 or on the impairment of function.  Benign skin neoplasms are rated the same way.  See 38 C.F.R. § 4.118, DC 7819.  An increase is available under DC 7818 when the disability requires surgery more extensive than a wide local excision, like chemotherapy or X-ray therapy (See 38 C.F.R. § 4.118, DC 7800, Note).  

DC 7828 addresses deep acne and superficial acne (comedones, papules, pustules and superficial cysts).  Superficial of any extent warrants a noncompensable evaluation.  A 10 percent evaluation is warranted where there is deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck.  A 30 percent evaluation is awarded where there is deep acne affecting 40 percent or more of the face and neck.  Acne may also be rated as disfigurement of the head, face, or neck or under the diagnostic criteria for scars, depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7828 (2010).  

	C. Analysis

The Veteran is currently rated under DC 7818-7800.  There is no particular DC for polymorphous light eruption, so the RO rated the disability by analogy to the DC that covers malignant skin neoplasms and scars of the head, face or neck.  

The history of his disability shows that in July 1967, the RO granted a claim for service connection for polymorphous light eruption, vesicular type with depigmentation at 10 percent from July 4, 1967 under 38 C.F.R. § 4.118, DC 7899-7800.  The 10 percent rating has stayed in place since the original rating.  In March 2009, the RO granted service connection for basal cell carcinoma residuals (claimed as skin cancer) as secondary to the service-connected polymorphous light eruption, vesicular type with pigmentation.  This change became effective March 21, 2005.  The rating sheet shows the basal cell carcinoma residuals as part of the original polymorphous light eruption rating.  There was no increase in the rating because the scar was noncompensable.  The entirety of this rating is now on appeal.  

The Veteran contended in his March 2005 claim that his service-connected polymorphous light eruption had worsened.  In an April 2005 statement, the Veteran said he had problems off and on with his skin since discharge.  In the past two and a half years the problem worsened.  He worked at a local hospital in maintenance and got to know several doctors.  If the emergency room (ER) was not busy the doctors would treat him and would not charge him.  

He said he had five growths taken off in the ER.  Three were on the back of his right hand and two on the left.  Due to the nature of this care, there were no records.  He was told that two of the growths were cancerous.  This was between 1990 and 1994.  Dr. Yates removed a growth on his forearm in 1997.  Specifically he had cancer of the nose removed; a spot on the right temple removed; growths on his right arm and chest; blisters on and around the nose; a spot on the left ear; and a rash between his legs.  

The Veteran felt his skin was sort of rotting; he felt that when he bumped his skin the top layer would come off.  He complained of blotches, bumps, and blisters that appeared constantly.  The blisters had "thick jelly-like stuff on the inside."  He had little knots with white heads, discoloration, and scaly bumps.  Sometimes these lesions burned and itched.  He did not go out in the sun very much, but he had problems even without being in the sun.  He complained of a problem with rawness between his legs.  He had tried many creams and prescriptions from his doctors, but generally things cleared up and then came back.  For the past two years he had been very uncomfortable.  

He was not able to attend outside events or play or watch his grandson outside.  He had a hard time cutting his grass and could not afford to pay someone else to do it.  He could not go outside and still was having trouble with his skin.  

In a July 2007 statement, the Veteran complained of problems with skin on his nose, hands, ears and left arm.  He said that his skin problem has really limited his life.  He could not do very much outside activity.  He sent pictures of his face (some of which was affected by cancer and not the polymorphous light eruption).  On his November 2007 appeal form, the Veteran stated that he had numerous surgeries for skin cancer and this should be a matter of record.  According to rating criteria, his problems should be rated at 50 percent or higher and no less than 30 percent.  

The evidence in the file shows the Veteran has continuously been treated for skin lesions.  The earliest record is from June 2004 when the Veteran visited Dr Yates.  The Veteran had blisters around his nose.  This had been coming and going for some time.  Just inside the nose, he had raw areas.  He had a lot of sinus problems in the past.  The examination showed normal ears but tender and puffy maxillary sinuses.  Inside the nose, he had red and irritated spots that looked like ulcerations.  

In October, the Veteran had a growth on his temple.  It itched and was getting dark.  Another record from this month shows Dr. Yates sent this lesion on the right scalp for pathology.  The impression was to excise the lesion.  Lab results showed that it was hypertrophic actinic keratosis.  

In January 2005 Dr. Yates found growths on the Veterans' right arm and chest.  They were determined to be skin lesions and were to be scheduled for excision.  In February, a lesion of the left nose was sent for pathology.  In March, a lab biopsy showed a left nasal lesion was basal cell carcinoma.  

Also in March 2005, Dr. Yates wrote a short note in support of the Veteran's claim.  He had been seeing the Veteran for a number of years.  During this time, he had removed several skin eruptions.  Most of the eruptions were removed in the emergency department so there was no record in the office chart.  Over the past two years, the number of lesions had increased and the chart documents this fact.  

In April 2005, the Veteran received a VA examination.  He brought medical records from his primary care physician with him to the examination.  The examiner noted that there were several records regarding actinic keratoses and one biopsy of a hypertrophic actinic keratosis.  In addition, there was a biopsy of a basal cell carcinoma from the left nasal tip in March 2005.  This was excised.  

The Veteran's medical history, including his polymorphous light eruption diagnosed in service, was noted.  The Veteran said he has had a hypersensitive reaction to the sun since then.  This occurred anytime he spends an extensive amount of time in the sun.  He said even when he wears sunscreen, he developed erythema and redness that looked like severe sunburn as well as some lesions with fluid.  He described several scaly spots on his face as well as redness in his bilateral inguinal creases.  He treated the inguinal creases with Lotrisone.  

His face had several scaly, erythyematous patches which were one percent of exposed area and less than one percent of total body area.  His arms and chest were clear on the day of the examination as well as his legs and inguinal area.  

The examiner concluded the Veteran was still having polymorphous light eruptions.  He was clear on the day of the examination.  The erythematous, scaly patches on his face were consistent with mild actinic keratoses.  

A May 2005 dermatopathology report also showed a diagnosis of actinic keratosis.  In September, a VA pathology record showed that the Veteran had basal cell carcinoma of the left nasal tip.  In October, the Veteran went to the Dermatology Clinic to have Mohs microscopic surgery excision of basal cell carcinoma excision on the left nasal tip.  The flap surface area was 1.0 centimeters.  Surgical records from that month state the Veteran had nonmelanoma skin cancer on the left nasal tip.  His nasal tip was repaired after the surgery.  

In November 2007, Dr. Yates wrote a letter.  He stated that the Veteran's basal cell carcinoma is related to his cutaneous light eruptions.  He had numerous skin lesions removed due to his eruptions also.  

In March 2009, the Veteran received a new VA examination for skin diseases and scars.  The claims file and medical records were reviewed.  The examiner saw the Veteran was service-connected for polymorphous light eruption and was recently diagnosed with basal cell carcinoma.  

The Veteran reported that symptoms started while he was working outside in the military and that the course of the condition was intermittent.  He reported that his skin continued to peel intermittently, especially if he bumped something.  At the time of the examination, he had more lesions on his ears and was to follow up with dermatology.  He had no systemic symptoms.  

He had no skin disease treatment in the past year and no impairment of function due to benign neoplasm.  The Veteran said all of his jobs in service were outside in pavement maintenance.  After service he worked doing maintenance at a hospital.  He was currently unemployed.  

The examiner found less than 5 percent of exposed area was affected (head, face, neck, and hands).  The percent of total body affected was greater than 5 percent but less than 20 percent.  

The results of pathology reports were in the examination.  They included diagnoses of folliculitis and changes consistent with rosacea.  The September 2005 pathology report that showed basal cell carcinoma was also noted.  The Veteran's diagnosis was recurrent basal cell carcinomas.  

The Veteran's scar from Moh's surgery was noted.  It was .25 centimeters in width by 5 centimeters in length (1.25 centimeters total).  There was no tenderness to palpation, adherence to underlying tissue, limitation of motion or loss of function, or underlying soft tissue damage.  He had no ulceration or breakdown.  There was no underlying tissue loss or elevation of the scar.  There was no depression of the scar or disfigurement of the head, face, or neck.  The scar was the same color as the normal skin.  The texture of the area was normal.  There was no induration or inflexibility of the scar.  

There are full color photographs of the Veteran's face in the file.  There are also a set of black and white photographs and a set of color photographs of the Veteran right after the Moh's surgery.  

Based on all of the evidence in the file, the Board finds that an increased rating for the Veteran is not warranted.  He is currently rated at 10 percent for polymorphous light eruption and the residuals for basal cell carcinoma.  Currently the Veteran is rated under DC 7818-7800, but under this rating he is not compensable; the scar does not warrant any compensable rating.  The disability is better rated under DC 7806, dermatitis or eczema, where the Veteran fits the 10 percent rating.  

The Veteran does not warrant a 10 percent rating under DC 7800, disfigurement of the head, face or neck because he does not have a characteristic of disfigurement.  A 30 percent rating under DC 7800, typically requires a showing of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118.  The Veteran's scar from his basal cell carcinoma does not show a characteristic of disfigurement.  It is not 13 or more centimeters in length or 0.6 centimeters in width.  It was not elevated or depressed on palpation and not adherent to underlying tissue.  The scar did not exceed 39 square centimeters.  No other scars are noted in the evidence in the file.  

The Board considered all photographs in the file, especially the color photographs.  

The Board considered DC 7806, for dermatitis or eczema, to see if an increase was available.  The Veteran fits the 10 percent rating (which he is already receiving) the March 2009 VA examination showed that the percent of total body area affected was greater than 5 percent but less than 20 percent.  There was no evidence of intermittent therapy such as corticosteroids or other immunosuppressive drugs.  The Veteran's service-connected polymorphous light eruption of the vesicular type and the residuals of basal cell carcinoma are best rated under DC 7806.  

A 30 percent rating under DC 7806 requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or it is applicable when systemic therapy such as corticosteroids or other immunosuppressive drugs are required.  The evidence does not show that such an area is affected or that such drugs are being used.  

Otherwise, DC 7806 would have the Veteran be rated under 7800 (scars of the head, face or neck) or 7801-05 (scars in other places).  As explained above, an increase is not available under this code.  

Malignant skin neoplasms under DC 7818 do not typify the skin disability as the basal cell carcinoma has been removed.  The records do not show the Veteran underwent surgery greater than a wide local excision.  DC 7800, Note.  Benign skin neoplasms are rated under DC 7800 or 7801-05 or on the impairment of function.  No increase is available under 7800 and DCs 7801-05 do not apply.  The evidence did not show impairment of function; this was addressed in the March 2009 VA examination report.  

The Board has considered whether an increase would be warranted under DC 7828, deep acne and superficial acne.  Under this rating, a 30 percent evaluation is awarded where there is deep acne affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118.  This situation is not shown by the evidence.  This rating also provides for consideration under DC 7800.  

The Board has considered every possible potential rating for the Veteran under the schedule of ratings for the skin.  The Board does not find an increase available for the Veteran at this time.  

As was discussed above, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart, 21 Vet. App. at 509-510.  

In this case, the medical evidence of record supports the proposition that the Veteran's service-connected polymorphous light eruption of the vesicular type and the residuals of basal cell carcinoma have not changed appreciably since the Veteran filed his claim.  There are no medical findings or other evidence which would allow for the assignment of staged ratings at any time during the time period under consideration.  

The Board also does not find that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet App 111; 38 C.F.R. § 3.321 (b)(1).  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  

The reasonable doubt rule is not for application here and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to an increased rating in excess of 10 percent for polymorphous light eruption of the vesicular type and the residuals of basal cell carcinoma is denied.  



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


